OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                        AUSTIN




Honorable Charlie Pigg, Chaim8n,
Comalttee on Eleemosynsry InStitutions
House Of RepIWSent8tiVeS
Austin, Texas


Dear Mr. Pigg:




                                    8s the Texas
                                   TeX8e 8Ild S81d
                                  ed and empowered
                                    811 females
                               training who laay
                               elves orwho may
                                in the manner and
                          er provided.

                       ern%ng bO8rd of this inatltu-
                       oaed of the aqpeDl&etident of
                  e Independent School districts in
                  stltution Is situated and the city
    or county health officer of the district In
    which this Institution is located, and those
    members ah811 select 8 third member.   These
    three members shall be the governing bbdy for
    this Institution end shell receive no pay for
    the performance of their duties.
  Honorable Charlie Plgg, page 2



              "SECTION 2. Any judge of 8 County Court in
         the County where an 811Sged female between the
         ages of twelve 8nd twenty years inclusive is
         brought by any peace officer or voluntarily
         come6 before 8ny County Judge and is guilty of:

              "1. Being found to be an infectious carrier
         of 8 veneral disease, may, if such committing
         County Judge adjudge that It is for the welfare
         of such female that she be placed in the hos-
         pital and training center be committed to the
         Texas School for not more than one year. The
         above mentioned institution Is hereby authorized
         to receive and detain females so committed.

              "SECTJON 3.  Such commlttment shall be for
         any period of time not exceeding one year. A
         commlttment made under this section which shell
         recite the fact upon which it is based, shall
         not be invalid by reason of any lmperfqctlons or
         defects in form.
:.:.v.         "SECTION 4. Any person committed under the
         provisions of this 18W to said FnstltutlOns m8y
         be released or paroled therefrom 8t8ny time
         after her cotumlttment upon the written certlfl-
         cate of the responsible head of the institution,
         setting forth the reasonr-for such release or
         parole, to which is attached an lndorsement of
         the heed of the Medic81 Staff of said lnstltu-
         tlon. Nhen 811 lnm8te of said institution is dls-
         missed, 8.copy of the records pertaining to such
         Individual shell be filed and reoorded in the
         Court of Commlttment."

           It Is the opinion of this department th8t the Com-
 mittee amendment, if enacted into law, would constitute such
 "pX+eXi8thg    law" under Section 44 of Article III, requiring
 8 pl'e-eXlsting 18W 8s would authoriee~a legisl8tiVe approprla-
 tlon of money out of the treasury. Of course, the amendment
 if enacted would not itself constitute 8n appropriation, since
 It c8rrles no specific appropriation, neither would the State
 in any event be liable, unless and until the Legislature should
 make 8 specific appropriation in pursuance of the Act.

            If the amendment were to contain 8 clause speclflcal-
  ly stating th8t the State would in no event be liable pecunlar-
Honorsble Charlie Plgg, page 3



fly to any extent under the terms of such Act, then no Legis-
lature could thereafter make an appropriation ln the face of
the provisions of Se&Ion 44, Article XVI, above mentioned.


                                          Very truly yours

                                     ATTORNEY GENERAL OF TEXAS


                                     By   (s)   Ocie Speer
                                                      Assititsnt


0S:ff




APPROVED MAR. 31, 1943                     APPROVED
(s) Ger8ld C. Mann                         Opinion Committee
ATTORNEY GEXERU OF lpExA3                  By. B.W.B.  Chalrm8n

                                 .